           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

JAMES BARNES                                                PLAINTIFF

v.                        No. 1:17-cv-52-DPM

CITY OF MOUNTAIN VIEW,
ARKANSAS                                                 DEFENDANT

                                ORDER
     The motion for extension, NQ 34, is granted as modified. Response
due by 11 January 2019. Mountain View may reply by 18 January 2019.
In the circumstances, the Amended Final Scheduling Order, NQ 19, is
suspended and the 11 February 2019 trial is cancelled. This pause will
give the Court adequate time to address the motion.         It will also
postpone the parties' work on pretrial filings until the Court decides
whether a trial is needed, and if so, on what issues.
     So Ordered.


                                  D.P. Marshall Jr.
                                  United States District Judge
